Case 6:20-cv-00325-WWB-LRH Document 7 Filed 03/06/20 Page 1 of 3 PagelD 51

IN THE UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF FLORIDA,

ORLANDO DIVISION >
Dot 1
TIM FOOTE, § OD
§ os 2
Plaintiff, os
Vv. § o
§
F.H. CANN & ASSOCIATES, INC. §
§
Defendant. § Civil Action No. 6:20-cv-00325-WWB-LRH
§
§
§ Demand for a trial by jury
§

CERTIFICATE OF INTERESTED PERSONS
AND CORPORATE DISCLOSURE STATEMENT

I hereby disclose the following pursuant to this Court’s interested persons order:

1.) the name of each person, attorney, association of persons, firm, law firm, partnership, and
corporation that has or may have an interest in the outcome of this action — including

subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded companies that

own 10% or more of a party’s stock, and all other identifiable legal entities related to any
party in the case:

e TIM FOOTE, Plaintiff
e F.H. CANN & ASSOCIATES, INC., Defendant

2.) the name of every other entity whose publicly-traded stock, equity, or debt may be
substantially affected by the outcome of the proceedings:

[None identified at this time. ]

Page 1 of 3

aya
Case 6:20-cv-00325-WWB-LRH Document 7 Filed 03/06/20 Page 2 of 3 PagelD 52

3.) the name of every other entity which is likely to be an active participant in the
proceedings, including the debtor and members of the creditors’ committee (or twenty largest
unsecured creditors) in bankruptcy cases:

[None identified at this time. ]

4.) the name of each victim (individual or corporate) of civil and criminal conduct alleged to
be wrongful, including every person who may be entitled to restitution:

e TIM FOOTE, Plaintiff

I hereby certify that, except as disclosed above, I am unaware of any actual or potential
conflict of interest involving the district judge and magistrate judge assigned to this case, and
will immediately notify the Court in writing on learning of any such conflict.

Date: 3/5/20r0 Buy Foon Zits, pre se,

TIM FOOTE

3208-C East Colonial Drive; Unit 159;
Orlando, Florida, 32803

Cellular telephone: 407-633-9297
E-mail: withoutrecourse@protonmail.com

 

Page 2 of 3
Case 6:20-cv-00325-WWB-LRH Document? Filed 03/06/20 Page 3 of 3 PagelD 53

CERTIFICATE OF SERVICE

I hereby certify that the CERTIFICATE OF INTERESTED PERSONS AND
CORPORATE DISCLOSURE STATEMENT was filed with the Clerk of Court. and a

true and correct copy was mailed today by First Class mail to the service list indicated below.

F.H. CANN & ASSOCIATES, INC., Defendant
1600 Osgood Street

Suite 2-120

North Andover, MA, 01845

Date: 3/5) 2020
By : Zw Zate pro »'¢€ .

TIM FOOTE

3208-C East Colonial Drive

Unit 159;

Orlando, Florida, 32803

Cellular telephone: 407-633-9297
E-mail: withoutrecourse@protonmail.com

Page 3 of 3
